Citation Nr: 1125122	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-33 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill-Selected Reserve Educational Assistance Program (MGIB-SR)), for Border Patrol Agent training prior to August 14, 2009.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 3, 2008 to May 1, 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma, which denied the Veteran's claim for entitlement to educational assistance benefits prior to August 14, 2009.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.

FINDING OF FACT

The Veteran's claim for entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code for Border Patrol Agent training was received by VA on October 29, 2009.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational assistance benefits under Chapter 1606, Title 10, United States Code, for Border Patrol Agent training prior to August 14, 2009, have not been met.  38 C.F.R. § 21.7131 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

II. Entitlement to educational assistance benefits for training prior to August 14, 2009

The Veteran seeks retroactive payment of educational benefits under Chapter 1606, Title 10, United States Code, for Border Patrol Agent training beginning November 1, 2007.  Per the Veteran's VA Form DD-214, his period of mobilization lasted from April 3, 2008, to May 1, 2009.  His claim for entitlement to educational assistance benefits for Border Patrol Agent training, the first period of which commenced in November 2007, was received by VA on October 29, 2009.  He maintains that his delay in submitting his application was due to the fact that he was mobilized, and therefore unable to submit his application for education benefits.

The MGIB-SR program (Chapter 1606, of Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program, and VA makes the payments for the program.  Chapter 1606 assists eligible persons to further their education after high school, providing educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540 (2010).  It is the first such program that does not require service in the active Armed Forces in order to qualify.

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a) (2010).

For purposes of determining the commencing date of an award of that educational assistance, the "date of claim" is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (2010).

In this case, the Veteran contends that his formal claim for benefits was not submitted until October 2009 due to the fact that he was mobilized, and therefore unable to submit his application for education benefits.  However, the evidence of record, most notably the Veteran's DD-214, demonstrates that his period of mobilization lasted from April 3, 2008, to May 1, 2009.  Here, the July 2010 Statement of the Case (SOC) correctly noted that the Veteran's enrollment certification indicates that his first period of training began November 1, 2007.  As such, the Veteran had more than five months, prior to his period of mobilization, in which to apply for benefits.  Parenthetically, the Board notes that the Veteran began training again August 14, 2009, and VA commenced the award of MGIB-SR benefits from this date.

As such, the evidence of record shows that VA first received notice of the Veteran's intention of filing for Border Patrol Agent training when the VA received the Veteran's VA Form 22-1990 on October 29, 2009.  Accordingly, one year before the date of the claim is October 29, 2008.  As noted above, the commencing date of the award of educational assistance cannot be earlier than October 29, 2008.  38 C.F.R. § 21.7131(a).  Further, the Veteran has not indicated that an informal claim was filed prior to October 29, 2009, nor is there evidence of any attempt to file an informal claim associated with the record.  Therefore, the Veteran's application for retroactive education benefits pursuant to Chapter 1606, Title 10, United States Code, for the training period from November 1, 2007, to March 28, 2008, occurred prior to the Veteran's period of eligibility, which did not begin until October 29, 2008.

While the Board is certainly sympathetic to the Veteran's claim, the applicable laws and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable laws, notwithstanding any extenuating circumstances which may have resulted in this appeal.  Congress did not enact any exceptions to the above discussed legal provisions that would permit a grant of the requested benefits.

Since the regulations specifically state that the commencing date of the Veteran's award of educational assistance cannot be earlier than one year prior to the date of receipt of the claim, educational assistance benefits under Chapter 1606, Title 10, United States Code, for Border Patrol Agent training prior to August 14, 2009, cannot be granted.  


ORDER

Entitlement to educational assistance benefits under Chapter 1606, Title 10, United States Code, for Border Patrol Agent training prior to August 14, 2009, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


